Case: 14-40180      Document: 00513103586         Page: 1    Date Filed: 07/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-40180
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                             July 2, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

J. CONSEPCION GARCIA-JASSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-1747


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       J. Consepcion Garcia-Jasso appeals his sentence for illegal reentry. He
contends that the district court erred by imposing a 16-level drug trafficking
enhancement under U.S.S.G. § 2L1.2 for his 1991 Texas offense of aggravated
delivery of a controlled substance. He argues that the offense did not warrant
the enhancement because the term “drug trafficking offense” in § 2L1.2
requires remuneration, which is not an element under Texas Health and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40180    Document: 00513103586     Page: 2   Date Filed: 07/02/2015


                                No. 14-40180

Safety Code § 481.112(a) and (c) (1991).       De novo review applies to his
preserved objection. See United States v. Reyes-Mendoza, 665 F.3d 165, 166
(5th Cir. 2011).
      We recently rejected the argument that an offense must require
remuneration to qualify as a drug trafficking offense under § 2L1.2. United
States v. Martinez-Lugo, 782 F.3d 198, 201-05 (5th Cir. 2015). Accordingly, the
judgment of the district court is AFFIRMED.




                                      2